El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
• Consider ando: que si bien con arreglo á la Ley 3?, Título 10, Partida 6?, y su concordante el Artículo 901 del antiguo Código Civil, y á la doctrina del Tribunal Supremo de Jus-ticia de España, que se citan en el primer motivo del recur-so, la capacidad de los albaceas dependía de las facultades que quisieran conferirles los testadores en las cláusulas de su nombramiento, y que en este concepto procedió en el lle-no de sus atribuciones el albacea don José Pablo Morales, al otorgar á favor de Don Bernabé Chavarry la escritura de venta de la casa de que se trata en estos autos, en uso de las facultades que le confirió la testadora Doña Carmen Grau, en la cláusula novena- de su testamento, ésto, no obstante, desde el momento en que otorgó dicha escritura, y que en ella dejó establecida definitivamente la aplicación que debía darse á los siete mil pesos restantes del' precio de la venta, conviniendo en que se dejaran en poder del comprador á las resultas del entredicho de enagenar que pesaba sobre la ca-sa, para que tan pronto se alzara dicha interdicción, los en-tregara á los herederos de Doña Carmen Grau, y que, mien-tras tanto, les pasara mensualmente el interés convenido, á razón del seis por ciento anual, es evidente que con estos actos realizados por el albacea y las gestiones que en la mis-ma escritura se obligó á practicar hasta obtener el alzamiento del entredicho, quedó terminada su misión sobre la venta de la casa, y ya no le fué lícito volver después sobre sus pro-pios actos, para dejar sin efecto lo que tan solemnemente *188había quedado escriturado y convenido, sobre entrega á los herederos de los siete mil pesos aplazados del precio de la venta y sus intereses; por lo que, al declararlo así la Sala sentenciadora, no ha incurrido en contradicción alguna, ni ha infringido las leyes y demás preceptos legales que se citan en el primero y segundo motivos del recurso.
Considerando: que tampoco han sido infringidas las leyes 3? y 5? del Título 14 de la Partida 5? y sus concordantes los artículos 1156, 1162 y 1163 del antiguo Código Civil, que se citan en los motivos 3? y 4?, toda vez que habiéndose obli-gado el comprador Don Bernabé Chavarry, en la escritura de compra-venta de que se trata, á pagar los siete mil pesos del precio aplazado, y sus réditos al interés convenido, direc-tamente á los herederos de Doña Carmen Grau, á éstos debió hacer el pago como únicos acreedores á cuyo favor aparecía constituida la obligación, y nó al albacea, Don José Pablo Morales, cuya capacidad para realizar el cobro de aquella parte del precio había cesado ya á virtud de la reserva esta-blecida en la escritura á favor de los herederos; de donde se infiere, además, que ni el albacea Don José Pablo Morales, era tal poseedor del crédito, como lo supone la representa-ción de los recurrentes, ni el deudor Don Bernabé Chavarry pudo pagárselo de buena fé, cuando no podía ignorar el com-promiso que había contraido en la escritura de pagarlo, con los intereses convenidos, á los herederos de Doña Carmen Grau, llegado que fuere el día del cumplimiento de la con-dición establecida; y por consiguiente, que el pago hecho por el deudor, Don Bernabé Chavarry, al albacea, Don José Pablo Morales, no releva al primero, hoy á su sucesión, de la obligación que tenía contraida para con los expresados herederos.
Considerando: en cuanto al error de derecho en la apre-ciación de las pruebas, en que se funda el quinto motivo del recurso, que léjos de haber infringido la Sala sentenciadora los artículos 1248 del Código Civil y 658 de la Ley procesal vigente, al no conceder valor alguno á las declaraciones de *190los testigos, Don Mauricio Guerra Mon dragón, Don José Antonio Gutierrez, Don Julián Blanco y Sosa y Don Eueli-des Giménez, ha aplicado rectamente dichos preceptos lega-les, que dejan á la libre apreciación de los Tribunales de Justicia el valor probatorio de las declaraciones de los testi-gos, sin más limitación que las reglas de la sana crítica, de las cuales no se cita ninguna que baya sido infringida; toda vez que, habiéndose limitado á declarar los testigos referi-dos, que el albacea, Don José Pablo Morales, les merecía el mejor concepto, y que no lo creían capaz de quedarse con un dinero que hubiera recibido para darle una aplicación de-terminada, no podía la Sala sentenciadora, en buena lógica, estimar esas declaraciones como prueba suficiente del cum-plimiento de aquella obligación por parte del albacea, pues-to que ninguno de los testigos afirma que realmente la cumpliera, y cuando precisamente se trata de un asunto en que lo regular es que intervengan escrituras públicas, cartas de pago, ú otras pruebas escritas, para justificar sus cuentas los albaceas y salvar en todo tiempo su responsabilidad por las cantidades que reciban para- distribuir entre legatarios y herederos.
Considerando: en cuanto á la infracción, que también se alega, de la ley 63 de.Toro, ó sea la 5% Título 8, Libro 11 de la Novísima Recopilación y de los artículos 1114 y 1969 del antiguo Código Civil, que habiéndose estipulado terminan-temente en la escritura de venta de 22 de Enero de 1877, que los siete mil pesos restantes del precio quedarían en poder del comprador, Don Bernabé Chavarry, á las resultas del entredicho de enagenación que pesaba sobre la casa ven-dida, no pudiendo disponer de dicha suma los herederos de Doña Carmen Grau, hasta obtener el alzamiento de aquel gravámen, “justificado por medio de su cancelación”, y con un mes de aviso anticipado, con cuyas estipulaciones estuvo en un todo conforme el comprador Don Bartolomé Chava-rry, obligándose, en su consecuencia, al cumplimiento de todo cuanto á él le concernía, y en particular, á responder de las *192resultas del entredicho de enagenación que pesaba sobre la casa, hasta que hubiera alzado definitivamente dicha inter-dicción legal, es evidente que hasta que no quedó cancelado el entredicho en el Registro de la Propiedad, no nació la obligación de pagar por parte del comprador, ni estuvieron los herederos en aptitud legal de exigirle el cumplimiento de aquélla, tanto porque así fué lo convenido en la escritura, cuanto porque no quedando extinguido el entredicho, en perjuicio de tercero, hasta su cancelación en el Registro, mientras ésta no hubiera tenido lugar, ni quedaba la casa libre de aquella carga, ni el comprador exonerado de respon-sabilidad por aquel concepto; y por consiguiente, que no habiendo transcurrido desde la fecha de la cancelación del entredicho, en 23 de Febrero de 1881, á la de la admisión de la demanda, en 11 de Octubre de 1900, yaque no consta la fecha de su presentación, los veinte años que exigía la Ley 63 de Toro, ó sea la 5?, Título 8, Libro 11 de la Novísi-ma Recopilación, para la prescripción de las acciones perso-nales, á cuya naturaleza corresponde la ejercitada por los demandantes, tampoco se ha infringido por el Tribunal sen-tenciador, al declarar con lugar la demanda, antes al contra-rio, la ha aplicado rectamente, la expresada Ley de la Noví-sima, y los artículos del antiguo Código Civil, que se citan en el séptimo y último motivo del recurso.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley interpues-to por la representación de Doña Tomasa Lóp'ez Dominguez y sus hijos Don Romualdo, Doña Josefa, Don Bernabé y Don José Chavarry y López, á quienes- condenamos en las costas.
Jueces concurrentes: Señores Hernández, Figueras y MacLeary.
Juez disidente : Sr. Sulzbacher.